DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 2007/0017966 A1) in view of Miller (US 7,614,543 B1).
Regarding claim 1, DeBusk teaches DeBusk teaches a blank (Fig. 1) and a carton (Fig. 12) for containing a plurality of articles, the blank comprising: a plurality of main panels hinged together in a linear series, the plurality of main panels configured to form a tubular structure in a set-up carton, the plurality of main panels comprising a bottom panel 90, a first side panel 70, a top panel 30, and a second side panel 10; a plurality of exiting end flaps configured to form a front panel in the set-up carton, the front panel being configured to close a front end of the tubular structure (Fig. 4), the plurality of exiting end flaps comprising a first side exiting end flap 76 hingedly connected to said first side panel along a first marginal area (fold line 62) of the blank and a second side exiting end flap 16 hingedly connected to said second side panel along said first marginal area of the blank; a dispenser pattern extending through the top panel (at 26), the first side panel (at 24), the second side panel (at 22), and the front panel (at 23 and 25), the dispenser pattern defining, in the set-up carton, a removable portion that is separable along said dispenser pattern to form an opening into an interior of the set-up carton (Fig. 12), wherein the dispenser pattern comprises a first end tear line formed in the first side exiting end flap and a second end tear line formed in the second side exiting end flap, the first end tear line comprising a first lower end section 25 and the second end tear line comprising a second lower end section 23, wherein, in the set-up carton, said first and second lower end sections extending toward the bottom panel, and terminate at respective end points spaced apart from each other, to define therebetween a bottom end section of the removable portion (Fig. 5), but DeBusk does not explicitly teach said first and second lower end sections diverge away from each other starting at a point in a lower half of the first and second side exiting end flaps respectively.
Regarding the lower end sections diverging, DeBusk teaches width ranges for sections of the dispenser pattern (0033) which include the use diverging of the lines, however DeBusk does not illustrate or explicitly mention the use of diverging lines lower end sections within the dispenser pattern.  Miller teaches an analogous container and teaches a tear pattern that also creates shoulder sections and illustrates using diverging fold lines (Fig. 5).  It would have been obvious to one of ordinary skill in the art to use diverging fold lines in DeBusk with the motivation of design preference as it constitutes a simple substitution to a known alternative shape to produce a predictable result.
Regarding claim 2, DeBusk illustrates said first lower end section extends to a point that is at or adjacent to a bottom edge of the first side exiting end flap and said second lower end section extends to a point that is at or adjacent to a bottom edge of the second side exiting end flap (Fig. 5).
Regarding claim 4, DeBusk teaches said first end tear line comprises a first generally transverse section and said second end tear line comprises a second generally transverse section (the transverse sections aligned with the top of H1; Fig. 13), said first and second generally transverse sections extending toward one another from opposite sides of the front panel in the set-up carton.
Regarding claim 5, DeBusk teaches aid first end tear line comprises a first curved section and said second end tear line comprises a second curved section, wherein said first curved section is disposed between said first lower end section and said first generally transverse section and said second curved section is disposed between said second lower end section and said second generally transverse section (approximately where reference W2 lines up with the tear line; where the divergence is present).
Regarding claim 7, DeBusk illustrates said first and second generally transverse sections and said first and second lower end sections each comprise a plurality of shallow V-shaped cuts (Fig. 5).
Regarding claim 8, DeBusk teaches the dispenser pattern is formed by perforations, which are inherently capable of being partially torn, therefore said dispenser pattern is configured so as to give a user of the set-up carton an option of either partially or completely removing the removable portion from a remaining portion of the set-up carton when said dispenser is fully opened.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 2007/0017966 A1) in view of Miller (US 7,614,543 B1) as applied to claim 4 above, and further in view of Auclair (US 2004/0188277 Al).  DeBusk does not teach the first and second transverse section comprise a plurality of straight-line cuts. Auclair teaches an analogous carton and illustrates it is known to form first and second generally transverse sections and first and second lower end sections with each comprising a plurality of straight-line cuts (Fig. 2). It would have been obvious to one of ordinary skill in the art to further modify the structure of Miller to form the tear line using straight cuts as taught by Auclair as it constitutes a simple substitution of a known alternative to provide a predictable result.

Claims 1-2, 4-10, 12-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 2007/0017966 A1) in view of Miller (US 7,614,543 B1) in view of Auclair (US 2004/0188277 A1).
Regarding claims 1 and 9, DeBusk teaches DeBusk teaches a blank (Fig. 1) and a carton (Fig. 12) for containing a plurality of articles, the blank comprising: a plurality of main panels hinged together in a linear series, the plurality of main panels configured to form a tubular structure in a set-up carton, the plurality of main panels comprising a bottom panel 90, a first side panel 70, a top panel 30, and a second side panel 10; a plurality of exiting end flaps configured to form a front panel in the set-up carton, the front panel being configured to close a front end of the tubular structure (Fig. 4), the plurality of exiting end flaps comprising a first side exiting end flap 76 hingedly connected to said first side panel along a first marginal area (fold line 62) of the blank and a second side exiting end flap 16 hingedly connected to said second side panel along said first marginal area of the blank; a dispenser pattern extending through the top panel (at 26), the first side panel (at 24), the second side panel (at 22), and the front panel (at 23 and 25), the dispenser pattern defining, in the set-up carton, a removable portion that is separable along said dispenser pattern to form an opening into an interior of the set-up carton (Fig. 12), wherein the dispenser pattern comprises a first end tear line formed in the first side exiting end flap and a second end tear line formed in the second side exiting end flap, the first end tear line comprising a first lower end section 25 and the second end tear line comprising a second lower end section 23, wherein, in the set-up carton, said first and second lower end sections extending toward the bottom panel, and terminate at respective end points spaced apart from each other, to define therebetween a bottom end section of the removable portion (Fig. 5), but DeBusk does not explicitly teach said first and second lower end sections diverge away from each other starting at a point in a lower half of the first and second side exiting end flaps respectively.
Regarding the lower end sections diverging, DeBusk teaches width ranges for sections of the dispenser pattern (0033) which include the use diverging of the lines, however DeBusk does not illustrate or explicitly mention the use of diverging lines lower end sections within the dispenser pattern.  Miller teaches an analogous container and teaches a tear pattern that also creates shoulder sections and illustrates using diverging fold lines (Fig. 5).  It would have been obvious to one of ordinary skill in the art to use diverging fold lines in DeBusk with the motivation of design preference as it constitutes a simple substitution to a known alternative shape to produce a predictable result.
Regarding the lower end sections starting at a point in a lower half of the first side exiting flaps, DeBusk teaches the first and second end sections extend from horizontal cuts 22 in the carton sidewalls (Figs. 5-6) and teaches setting this height to retain the uppermost row of containers (0028).  DeBusk teaches an embodiment specifically for two rows, but may be altered to accommodate various other container forms (0036).  Auclair teaches an analogous carton and teaches a 3 tier configuration.  Auclair teaches sizing the shoulders specifically to be less than half the height of the container (0041) to enable a user to easily grasp articles in the middle tier (0041).  It would have been obvious to one of ordinary skill in the art to further modify the structure of DeBusk with the teachings of Auclair with the motivation of carrying a greater number of cans and easily accessing them.
Regarding claims 2 and 10, DeBusk illustrates said first lower end section extends to a point that is at or adjacent to a bottom edge of the first side exiting end flap and said second lower end section extends to a point that is at or adjacent to a bottom edge of the second side exiting end flap (Fig. 5).
Regarding claims 4 and 12, DeBusk teaches said first end tear line comprises a first generally transverse section and said second end tear line comprises a second generally transverse section (the transverse sections aligned with the top of H1; Fig. 13), said first and second generally transverse sections extending toward one another from opposite sides of the front panel in the set-up carton.
Regarding claims 5 and 13, DeBusk teaches aid first end tear line comprises a first curved section and said second end tear line comprises a second curved section, wherein said first curved section is disposed between said first lower end section and said first generally transverse section and said second curved section is disposed between said second lower end section and said second generally transverse section (approximately where reference W2 lines up with the tear line; where the divergence is present).
Regarding claims 6 and 14, DeBusk does not teach the first and second transverse section comprise a plurality of straight-line cuts. Auclair teaches an analogous carton and illustrates it is known to form first and second generally transverse sections and first and second lower end sections with each comprising a plurality of straight-line cuts (Fig. 2). It would have been obvious to one of ordinary skill in the art to further modify the structure of Miller to form the tear line using straight cuts as taught by Auclair as it constitutes a simple substitution of a known alternative to provide a predictable result.
Regarding claims 7 and 15, DeBusk illustrates said first and second generally transverse sections and said first and second lower end sections each comprise a plurality of shallow V-shaped cuts (Fig. 5).
Regarding claims 8 and 16, DeBusk teaches the dispenser pattern is formed by perforations, which are inherently capable of being partially torn, therefore said dispenser pattern is configured so as to give a user of the set-up carton an option of either partially or completely removing the removable portion from a remaining portion of the set-up carton when said dispenser is fully opened.
Regarding claims 18 and 20, DeBusk teaches the dispenser pattern further comprises a first side tear line (most of segment 24 and part of segment 26; Fig. 1) formed in the first side panel 70 and a second side tear line (most of segment 22 and part of segment 26) formed in the second side panel 10.  DeBusk does not explicitly teach each of the first side tear line and the second side tear line comprises: a first angled section that is oblique with respect to a longitudinal axis of each of the first side panel and the second side panel and that is angled toward an end of the respective first and second side panel opposite the first marginal area, though DeBusk does teach the tear lines need not be straight, suggesting they need not have any particular angle (0039).   Auclair teaches an analogous carton and illustrates it is known to form the tear lines in the side panels of the container each of the first side tear line and the second side tear line comprises: a first angled section that is oblique with respect to a longitudinal axis of each of the first side panel and the second side panel and that is angled toward an end of the respective first and second side panel opposite the first marginal area where end flaps are attached. It would have been obvious to one of ordinary skill in the art angle the first and second tear lines as it appears that the invention would perform equally well with the shape of the prior art and this was a known shape for such tear lines.  Use of the claimed shape is a matter of choice which a person of ordinary skill in the art would have found obvious to create a desired aesthetic absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 Section IV. B.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DeBusk et al. (US 2007/0017966 A1) in view of Miller (US 7,614,543 B1) in view of Auclair (US 2004/0188277 A1), and further in view of Gomes (US 2005/0189405 A1).  DeBusk does not teach first lower end section extends to a point in relative proximity to, but spaced apart a distance from, a bottom edge of the first side exiting end flap and said second lower end section extends to a point in relative proximity to, but spaced apart a distance from, a bottom edge of the second side exiting end flap.  Gomes teaches an analogous carton and teaches spacing a lower end of the tear section above the bottom of the wall, so that there is an overlap between the side end flaps and the bottom end flap provides structural integrity to the carton after the dispenser has been removed (0042).  It would have been obvious to one of ordinary skill in the art to further modify the structure of DeBusk to space the tear lines above the container bottom as taught by Gomes with the motivation of providing a stronger container.

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues against the combination of DeBusk et al. (US 2007/0017966 A1) in view of Miller (US 7,614,543 B1), arguing that modifying the structure of DeBusk using the kickstand of Miller would render the structure inoperable as the kickstand of Miller is designed so that cans cannot exit the container in the opening left by separating the kickstand.  Applicant makes various other points about this combination.  However, the rejection applied by the examiner is not a modification of DeBusk by some teaching of Miller.  DeBusk teaches various dimensions involving the perforated region and describes the top of the shoulders are spaced apart with dimension W2 (Fig. 13), which can range from 40-70% of the container height (0033), and lower end of the shoulders are spaced apart with dimension W3 (Fig. 13) which can range from 30-50% of the container height (0033).  These ranges include embodiments where W3 > W2, which would produce diverging fold lines, so the rejection is that DeBusk teaches diverging fold lines.  DeBusk does not illustrate diverging fold lines, so Miller is cited as a supporting reference, being an analogous can carrier illustrated with shoulder sections formed using diverging lines of weakening (Fig. 5C).  Miller is not relied upon as a teaching to modify Miller, so the arguments against Miller as a teaching reference are unpersuasive.
Applicant argues that DeBusk does not teach diverging because DeBusk specifically mentions converging lines in paragraph 0028.  Paragraph 0028 beings with the sentence “FIG. 5 is an end view of the carton 150.”  Paragraph 0016 recites “…form a carton 150 (illustrated in FIG. 4) according to a first embodiment of the invention.”  The examiner understands paragraph 0028 is a description of a first embodiment and does not consider this sentence to  mean that all embodiments contain converging lines.  
Applicant’s arguments, see Remarks, filed 06/10/2022, with respect to the rejection(s) of claims 9-17 and 19-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeBusk et al. (US 2007/0017966 A1) in view of Miller (US 7,614,543 B1) in view of Auclair (US 2004/0188277 A1).  Accordingly, this action is non-final.  Prior art teaches various tear pattern details to increase accessibility (usually by removing material and creating a larger opening) and other pattern details to increase container strength (usually by removing less material).  One of ordinary skill in the art would find it obvious to choose between these options to obtain a preferred balance of accessibility and container strength.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734